Citation Nr: 1727082	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  09-40 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for right knee degenerative joint disease status post arthroscopic and medial meniscectomy prior to May 27, 2014.  

2.  Entitlement to an evaluation in excess of 30 percent for right knee osteoarthritis with internal derangement status post meniscectomy with postoperative synovitis on or after May 27, 2014.  

3.  Entitlement to an evaluation in excess of 20 percent for chronic low back strain prior to May 27, 2014.  

4.  Entitlement to an evaluation in excess of 60 percent for chronic low back strain with degenerative disc disease on or after May 27, 2014.  

5.  Entitlement to an evaluation in excess of 10 percent for right lower extremity sciatic radiculopathy prior to May 27, 2014.

6.  Entitlement to an evaluation in excess of 20 percent for right lower extremity sciatic radiculopathy on or after May 27, 2014.  


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1972 to June 1975 and from November 1976 to November 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In February 2010, the Veteran presented testimony at a hearing before a Veterans Law Judge who is no longer employed by the Board.  In a September 2012 letter, the Board offered the Veteran the opportunity to testify at a hearing before another Veterans Law Judge who would ultimately decide the appeal.  See 38 U.S.C.A. § 7102; 38 C.F.R. § 20.707.  However, in September 2012, the Veteran responded that he did not wish to appear for an additional Board hearing. 

In April 2011, the Board, denied service connection for a right hip disorder; denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU); and denied entitlement to increased evaluations for the Veteran's service-connected right knee and back disabilities.  The Board also remanded the issues of entitlement to service connection for left lower extremity numbness and entitlement to an increased evaluation for right lower extremity radiculopathy for further development.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 Order, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties to vacate and remand the portion of the Board's April 2011 decision that denied service connection for a right hip disorder and entitlement to increased evaluations for his service-connected right knee and lumbar spine disabilities.

In January 2013, the Board granted service connection for a right hip bursitis and remanded the issues of entitlement to increased evaluations for the right knee and lumbar spine disabilities for further development.  The case has since been returned to the Board for further review.   

In a March 2015 rating decision, the RO, in relevant part, increased the evaluation for chronic low back strain with degenerative disc disease to 60 percent effective from May 27, 2014; increased the evaluation for right knee osteoarthritis with internal knee derangement and synovitis status post meniscectomy to 30 percent effective May 27, 2014; and increased the evaluation for right lower extremity sciatic radiculopathy to 20 percent effective May 27, 2014.  Nevertheless, the issues remain in appellate status, as the maximum schedular ratings have not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).               

In the March 2015 rating decision, the RO also granted service connection for left lower extremity radiculopathy and assigned a 10 percent evaluation effective from January 4, 2008.  The Veteran did not thereafter perfect an appeal with the evaluation or effective date assigned.  Therefore, that issue is not currently in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

The Board notes that the Veteran's claim for TDIU was separately adjudicated.  In a June 2016 rating decision, the RO granted TDIU effective from May 8, 2015. Although a claim for TDIU is considered part of an increased rating claim when such claim is raised by the record, a claim for TDIU may also be pursued as a separate claim, as in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran submitted a notice of disagreement with the effective date assigned for the award of TDIU; however, he subsequently withdrew his appeal in February 2017.  Therefore, given the specific procedural background in this case, a claim for TDIU prior to May 8, 2015, is not deemed to be a component of the current appeal.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the issue of entitlement to an increased evaluation for right lower extremity sciatic radiculopathy, the Veteran was most recently afforded a VA examination in August 2015.  Thereafter, the Veteran indicated that his disability had increased in severity.  See, e.g., January 2017 statement in support of claim.  Therefore, the Board finds that a VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected right lower extremity sciatic radiculopathy.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Regarding the issues of entitlement to increased evaluations for the Veteran's service-connected back and right knee disabilities, a remand is necessary to obtain fully adequate VA examinations.  Following the January 2013 remand, the Veteran was afforded VA examinations in May 2014, January 2015, and August 2015.  However, since that time, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), which impacts the Veteran's case.  In Correia, the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  In this case, the VA examination reports do not contain the necessary findings.  Therefore, a remand is required to afford the Veteran an additional VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The examiner will also be able to determine whether it is possible to provide retrospective medical opinions for the other VA examinations conducted during the appeal period.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).  

In addition, the record reflects that the Veteran continues to receive private medical treatment for his service-connected disabilities.  See, e.g., January 2017 correspondence.  Therefore, on remand, the AOJ should attempt to obtain any outstanding private treatment records.    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected right lower extremity radiculopathy, lumbar spine, and right knee disabilities that are not already of record.  A specific request should be made for authorization to obtain records from the Arkansas Spine and Pain Center.  See January 2017 correspondence.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right knee disability.  If possible, an attempt should be made to schedule the Veteran during a flare-up.  (The Veteran has stated that such flare-ups typically occur during cold or rainy weather and after lifting and activity.)  If it is not possible to schedule the Veteran during a flare-up, the AOJ should document that determination in the claims file.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the right knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the right and left knees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether the Veteran has any impairment of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner should also discuss any additional functional impairment that the Veteran experiences during flare-ups.

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period.  See, e.g., June 2008, May 2014, January 2015, and August 2015 VA examinations.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected chronic low back strain with degenerative disc disease.  If possible, an attempt should be made to schedule the Veteran during a flare-up.  (The Veteran has stated that such flare-ups typically occur during cold or rainy weather and after lifting and activity.)  If it is not possible to schedule the Veteran during a flare-up, the AOJ should document that determination in the claims file.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should provide the range of motion in degrees for the Veteran's thoracolumbar spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

He or she should also indicate whether there is any form of ankylosis.  In addition, the examiner should state the total duration of incapacitating episodes during the past 12 months and identify all associated neurologic abnormalities.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.   The examiner should also discuss any additional functional impairment that the Veteran experiences during flare-ups.

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period.  See, e.g., June 2008, March 2009, May 2014, January 2015, and August 2015 VA examinations.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right lower extremity sciatic radiculopathy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's right lower extremity radiculopathy under the rating criteria.  In particular, the examiner should indicate whether there is paralysis of the right lower extremity that is complete, such that the foot dangles and drops with no active movement possible of the muscles below the knee or with very weakened or lost flexion of the knee or if the paralysis is incomplete.  If incomplete paralysis is found, the examiner should state whether the disability is mild, moderate, moderately severe, or severe in nature. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should review the examination reports to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

6.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




